301 S.E.2d 101 (1983)
307 N.C. 698
OHIO CASUALTY INSURANCE COMPANY, Plaintiff
v.
Joseph Leon ANDERSON and Leisa J. Watkins, Defendants, and
State Farm Mutual Automobile Insurance Company, Intervenor Defendant.
Supreme Court of North Carolina.
March 8, 1983.
Sigmon, Clark & Mackie, Hickory, for plaintiff.
Mullen, Holland & Cooper, Gastonia, for Anderson, Patrick, Harper & Dixon, Hickory, for Insurance.
Plaintiff's petition for writ of certiorari to review the decision of the North Carolina Court of Appeals, 59 N.C.App. 621, 298 S.E.2d 56. Denied.